Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens module, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claim 1 (with claims 2-10 dependent on claim 1), of a lens module, comprising a lens barrel, and a lens group having an optical axis accommodated in the lens barrel; wherein the lens group comprises a first lens and a second lens stacked from an object side to an image side, the first lens comprises a first optical portion and a first supporting portion wound around a periphery of the first optical portion, and the second lens comprises a second optical portion corresponding to the first optical portion and a second supporting portion wound around a periphery of the second optical portion; the first supporting portion comprises a first object-side surface, a first image-side surface disposed opposite to the first object-side surface, and a first side wall connecting the first object-side surface and the first image-side surface; the second supporting portion comprises a second object-side surface, a second image-side surface disposed opposite to the second object-side surface, and a second side wall connecting the second object-side surface and the second image-side surface;


wherein the lens group comprises a first lens and a second lens stacked from an object side to an image side, the first lens comprises a first optical portion and a first supporting portion wound around a periphery of the first optical portion, and the second lens comprises a second optical portion corresponding to the first optical portion and a second supporting portion wound around a periphery of the second optical portion; the first supporting portion comprises a first object-side surface, a first image-side surface disposed opposite to the first object-side surface, and a first side wall connecting the first object-side surface and the first image-side surface; the second supporting portion 
The object of the present disclosure to provide a lens module to solve the problem that the existing lens module has poor assembly precision of the first lens and the second lens, which affects the imaging quality of the lens module
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Drawings
The drawings were received on 12-7-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements of lens modules, but fail to teach or fairly suggest the claimed invention as presented and recited in the claims; and also references which may be related to the present claimed invention by at least a common Assignee and/or common inventor:
	Wan				U.S. Patent 10,648,853 B2
	Yen				U.S. Patent Pub. 2013/0027787 A1
	Yen				U.S. Patent Pub. 2013/0027788 A1
	Kim				U.S. Patent Pub. 2014/0177079 A1
	Kim				U.S. Patent Pub. 2015/0219871 A1
	Choi				U.S. Patent Pub. 2015/0241656 A1
	Yan et al			U.S. Patent Pub. 2015/0260940 A1
	Kim et al			U.S. Patent Pub. 2015/0301303 A1
	Kim				U.S. Patent Pub. 2016/0161699 A1
	Chou et al			U.S. Patent Pub. 2017/0075109 A1
	Chang				U.S. Patent Pub. 2017/0176649 A1
	Wei				U.S. Patent Pub. 2018/0164530 A1
	Feng et al			U.S. Patent Pub. 2020/0158988 A1
	Wang				U.S. Patent Pub. 2020/0166726 A1
	Feng et al			U.S. Patent Pub. 2020/0233176 A1
	Wang				U.S. Patent Pub. 2020/0409021 A1
	Ma				U.S. Patent Pub. 2020/0409108 A1
	Ma				U.S. Patent Pub. 2020/0409109 A1
	Ma				U.S. Patent Pub. 2020/0409111 A1
	Wei				U.S. Patent Pub. 2021/0003749 A1




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872